IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-75,018-04


IN RE ERIC LAMOND DAVIS, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 08CR-123 IN THE 349TH DISTRICT COURT
FROM HOUSTON COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he received notification that this Court had received
the supplemental record from Relator's habeas application, including the trial court's findings of fact
and conclusions of law, but that he has not yet received copies of the supplemental record or findings
of fact.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Houston County, is ordered to file a response, which may be made by submitting proof that copies
of all pleadings, affidavits, and orders filed relating to Relator's habeas application were mailed or
delivered to Relator, and the date upon which such documents were mailed or delivered.  This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: August 21, 2013
Do not publish